         Case 2:19-mj-00955-NJK Document 1 Filed 12/18/19 Page 1 of 2
      Case: 1:19-cr-00701 Document #: 32 Filed: 12/17/19 Page 1 of 1 PageID #:49


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

        United States of America,            )
                                                                         2:19-mj-00955-NJK
                                             )
                Plaintiff,                   )             Case No: 19cr701-1
                                             )
               v.                            )             Magistrate Judge: M. David Weisman
                                             )
        Chang Tan,                          )
                                            )
               Defendant,                   )

                                            ORDER
       Arrest warrant issued to the United States Marshal and Any Authorized Officer as to
defendant Chang Tan.



 Date: December 17, 2019                                ________________________________
                                                        M. David Weisman
                                                        United States Magistrate Judge
         Case 2:19-mj-00955-NJK Document 1 Filed 12/18/19 Page 2 of 2
      Case: 1:19-cr-00701 Document #: 34 Filed: 12/17/19 Page 1 of 1 PageID #:53


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

        United States of America,           )                             2:19-mj-00955-NJK
                                            )
                Plaintiff(s),               )              Case No: 19cr701-1
                                            )
               v.                           )              Magistrate Judge: M. David Weisman
                                            )
        Chang Tan,                          )
                                            )
               Defendant(s),                )

                                            ORDER

        Emergency Status hearing held. The Court advised the parties of the information that was
communicated from Pretrial Services regarding defendant’s request to be taken back into custody.
In light of the unforeseen circumstance, the Government is not seeking a forfeiture of the bond.
The Court orders the Clerk’s office to release and return the bond that was posted to the
defendant’s father Dr. Zhong Tuo Tan. The Court, sua sponte, hereby revokes defendant’s
conditions of release and bond [[29] and [30]] and orders that the defendant shall remain in
custody.

T: (00:04)



 Date: December 17, 2019                                  _____________________________
                                                          M. David Weisman
                                                          United States Magistrate Judge
